Mr. Justice Hailey
delivered the opinion of the court.
The question before us is when, under Section 568, B. &. C. Comp., as amended in 1903 (Laws 1903, p. 209), must, a judgment debtor file his objections to the statement of costs and disbursements of a judgment creditor, filed after-the expiration of five days after the rendition of judgment. Must he do so within five days after the statement is filed, or can he do so at any time before the expiration of five days after the first day of the next regular term of court occurring after the filing of such statement? The law as-amended reads:
*526“The statement of disbursements thus filed, and costs, shall be entered as of course by the clerk as a part of the judgment or decree in favor of the party entitled to costs and disbursements, unless the adverse party within five days from the expiration of the time allowed to file such statement shall file his objections thereto.”
The old law read :
“The statement of disbursements thus filed, and costs, shall be allowed of course, unless the adverse party, within two days from the time allowed to file the same, shall file his objections thereto.”
Under the old law this court held in effect, in Hislop v. Moldenhauer, 24 Or. 106 (32 Pac. 1026), that objections to a cost bill must be filed within two days after the filing of the cost bill, and yet under that law the filing of the cost bill was not limited to the first day of the next regular term of court occurring after the rendition of the judgment, as in the amended law. We think, therefore, the effect of the amendment, as applied to the case at bar, is to limit the time within which a cost bill can be filed to the first day of the next regular term of court occurring after the rendition of judgment, and to extend the time within which objections thereto can be filed from the old limit of two days to a new limit of five days after filing the cost bill, and not until five days after the expiration of the first day of the next term of court occurring after filing the cost bill, as claimed by plaintiff. The order of the lower court is therefore affirmed. Affirmed.